Citation Nr: 1605823	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  08-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as secondary to the service-connected bilateral knee disability.

2.  Entitlement to service connection for DJD of the right and left hips, to include as secondary to the service-connected bilateral knee disability.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2007 and June 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim was remanded most recently in August 2013 for further development.  The requested action was taken with respect to the service connection claims, and the case has since been returned to the Board for adjudication.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed DJD of the lumbar spine, manifested during, or as a result of active military service, or within one year thereafter; and was not caused, or aggravated, by his service-connected bilateral knee disability.

2.  The evidence does not demonstrate that the Veteran's currently diagnosed DJD of the bilateral the hips, manifested during, or as a result of active military service, or within one year thereafter; and was not caused, or aggravated, by his service-connected bilateral knee disability.

3.  The evidence does not demonstrate that the Veteran's currently diagnosed hypertension, manifested during, or as a result of active military service, or within one year thereafter; and was not caused, or aggravated, by his service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1.  DJD of the lumbar spine was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  DJD of the bilateral hips was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.   38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Hypertension was not incurred, or aggravated, in active duty and is not proximately due to, or the result of, the service-connected bilateral knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

VA is required to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  Through December 2006 and March 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.               § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records (STRs), VA treatment records, private treatment records, social security administration (SSA) records, and statements from the Veteran and his representative.  

The Veteran has also been afforded VA medical examinations for his claimed conditions, most recently in March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on an examination of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

DJD of the Lumbar Spine

The Veteran contends that he has DJD of the lumbar spine that is related to service.  In the alternative, he contends that his low back disability is secondary to service-connected bilateral knee disability.  The Board notes that the Veteran was awarded service connection for osteoarthritis of the left knee and DJD of the right knee, effective June 19, 2003.  Thus, the question presented by this appeal is whether the evidence suggests a link between the Veteran's currently diagnosed lumbar spine disability and either an in-service injury or his service-connected bilateral knee disability.

At the outset, the Board finds that the medical evidence of record demonstrates that the Veteran has a current diagnosis of DJD of the lumbar spine.  Thus, the Board is satisfied that the Veteran has a current disability.

The Veteran's STRs reflects that the Veteran was treated for complaints of back pain in September 1969.  He was diagnosed with a bruised back.  

A March 1997 VA treatment record reflects the Veteran's report of back pain for years and complaints of knee pain.  

A November 2002 private treatment record from Dr. Vu shows that the Veteran had a history of joint pain everywhere for a long time and a car accident many years ago with fracture and surgeries of the cervical spine and shoulders.  A later December 2002 treatment record revealed lumbar radiology findings of osteopenia, lumbar degenerative disc disease (DDD), and diagnoses of osteoarthritis and myofascial pain.

In January 2007, private treating physician, Dr. M. Omey, stated he believed the Veteran's his low back pain and knee pain were related to each other and could antagonize each other.  However, no rationale was provided.

In March 2007, the Veteran underwent VA examination of his lumbar spine.  The examiner opined that the Veteran's lumbar spine disability was less likely than not related to his bilateral service-connected knee disability.  The examiner opined that it was more than likely related to degenerative changes associated with aging, obesity, and genetic predisposition.   

During an April 2008 VA examination, the examiner noted the Veteran's long history of chronic low back pain.  He reported wearing a lumbar support in the past, but that it did not help.  An MRI of the lumbar spine showed neuroforaminal narrowing on the right side of L4/5.  He also had multilevel degenerative changes of the lumbar spine.  

In June 2012, the Veteran was afforded another VA examination.  At the time, the examiner provided an opinion as to the relationship between the Veteran's lumbar spine disability and his service-connected bilateral knee disability.  The examiner opined that the Veteran's current lumbar condition was less likely as not related to his left and right service-connected knee disability.  The examiner reasoned that there was no medical proof that linked his lumbar spine disability to his service-connected bilateral knee disability.  The examiner continued to state that both of the Veteran's leg lengths were the same and it was not anatomically possible that the lumbar spine disability was related to his service-connected bilateral knee disability.  In a February 2013 Board remand, the Board pointed out that an opinion as to any relationship to an injury in service, namely the Veteran's bruised back, was not requested or provided by the June 2012 VA examiner.

Therefore, the Board remanded this issue to obtain thorough opinions both on direct and secondary service connection.  The claims file was sent to the June 2012 VA examiner for a supplemental opinion, and this opinion was provided in April 2013.  The examiner stated that there was nothing in the records that linked the Veteran's lumbar spine disability to his bilateral knee condition.  The examiner, the examiner opined that the Veteran's lumbar spine disability was less likely than not related to his in-service bruised back or service-connected bilateral knee condition.  The examiner reasoned that there was no evidence that related a bruised back to the Veteran's lumbar spine disability or service-connected bilateral knee disability.  However, in the most recent August 2013 Board remand, the Board found that the opinion related to the Veteran's lumbar spine disability was inadequate to decide the Veteran's claim.  First, the Board found that the examiner did not adequately discuss whether the Veteran's service-connected bilateral knee disability caused or aggravated his claimed disability, nor did he provide an adequate rationale for the "sparse" opinions provided.  

Accordingly, pursuant to the August 2013 Board remand, the Veteran underwent another VA lumbar spine examination in March 2014.  The Veteran reported that after he suffered his back injury, he improved and did not go back to sick call.  He left the military and started working as a mechanic in 1974 after school.  While he was working there, he began to have back problems.  He stated that he had back problems until 1993.  He stated that in 1993, he was in a severe automobile accident where he flipped his truck over and fractured both shoulders and dislocated the left shoulder that resulted in surgery.  The Veteran stopped working as a mechanic due to the physical nature of his work.  He returned to school and began working as an automotive claim adjuster.  The Veteran stated that he worked in such capacity until 2008 when he had to leave his job due to the pain.  He also reported that he has not worked since 2008.  He complained of chronic back pain rated on a scale of six out of ten intensity.  Following review of the Veteran's claims file and an in-person examination, the examiner pointed out that the Veteran's STRs were silent for a chronic back condition and thus, his complaint of a back contusion resolved.  There were no other reports of continued back complaints in the STRs or post-service treatment records of any back condition until [March] 1997, 27 years post-service.  The examiner cited to a [November] 2002 private treatment record reflecting arthritis clinic reports of history of multiple joint pain for years and a history of a car accident where the Veteran sustained multiple fractures.  The examiner stated that given the STR history of an acute injury in 1969, no further reporting of any complications from that injury in the STRs on the separation physical, it was more likely that the Veteran's symptoms resolved.  The examiner found that such was supported by the Veteran's own comments during examination when he reported the onset of back problems around 1974 when he began to work as a mechanic.  He was not diagnosed with DDD of the lumbar spine until 2002, per the private treatment records with Dr. Vu, which was after his severe automobile accident.  The examiner opined that given the documentation in the Veteran's claims file, it was more likely that the Veteran recovered from his back bruise and developed back problems due to the physical nature of his work post-service as a mechanic/janitor for 20 years and also as a result of the trauma his back, more than likely, sustained in the car crash post-military service.  The Veteran's history of leaving his profession as a mechanic after the car accident because he could no longer do the physical nature of his work supports this conclusion.  Finally, the examiner indicated that according to UpToDate, the three most common causes of degenerative disease, which can progress into disc disease according to the majority of medical literature, are age, obesity, and trauma.  UpToDate also reported that professions that required continued physical use of the back were at a greater risk for developing back conditions.  The examiner stated that the Veteran's history of working for 20 years as a mechanic and then having the trauma of a severe car accident post-service certainly would put him at a risk for development of arthritis.  Therefore, the examiner opined that it was more likely that the Veteran's years as a mechanic and his car accident were the etiologies of his lumbar spine disability and less likely that his one episode of an acute injury that resulted in a contusion with no further documentation of complications was the cause of his lumbar spine disability.

In regards to the Veteran's service-connected bilateral knee disability, the examiner indicated that the majority of medical literature does not support bilateral knee degenerative arthritis as an etiology or aggravating factor of thoracic or lumbar degenerative arthritis or thoracic or lumbar disc disease.  Therefore, the examiner opined that it was not at least as likely that the Veteran's lumbar spine disability was related to military service or secondary to his service-connected bilateral knee disability.

The Board concludes that the March 2014 VA opinion is adequate and the most probative upon which to base a determination.  This VA examination report included a lumbar spine examination of the Veteran and a review of the Veteran's claims file.  In addition, the December 2014 VA examiner based the opinion on an accurate background and the relevant historical facts.  Also, the examiner offered a thorough rationale for the opinion reached that is supported by the evidence of record.  

Because DJD is a chronic condition as set forth in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b)  (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not asserted that he has experienced a continuity of lumbar spine symptoms since his September 1969 in-service complaint of back pain.  Indeed, his May 1970 separation examination did not note a back problem and the Veteran reported that after he suffered his back injury, he improved and did not go back to sick call.  The Veteran's separation physical examination is particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73  (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

The evidence does not show, nor does the Veteran assert, that there has been continuity of symptoms of his DJD of the lumbar spine.  A grant of service connection based on continuity of symptomatology is not warranted.  38 C.F.R.       § 3.303(a) (b) (2014); see also Walker, 708 F.3d 1331. 

Lastly, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A.         §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not show, nor does the Veteran assert, that his DJD of the lumbar spine manifested within one year of his separation from service in June 1970.  Thus, the nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  

In regards to secondary service connection, consideration has been given to the Veteran's personal assertion that his DJD of the lumbar spine is proximately due to his aforementioned service-connected bilateral knee disability.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of DJD of the lumbar spine, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the record does not demonstrate that the Veteran has special training or acquired any medical expertise in evaluating spine disorders such as DJD of the lumbar spine.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for DJD of the lumbar spine, to include as secondary to service-connected bilateral knee disability.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.

DJD of the Bilateral Hips 

The Veteran contends that he has DJD of the bilateral hips that is related to service.  In the alternative, he contends that his DJD of the bilateral hips is secondary to service-connected bilateral knee disability.
Initially, the Board finds that the medical evidence of record demonstrates that the Veteran has a current diagnosis of DJD of the bilateral hips.  Thus, the Board is satisfied that the Veteran has a current disability.

The Veteran's STRs are silent as to any complaints or treatment for the bilateral hips.  The June 1967 enlistment examination and the May 1970 separation examination are also silent as to any report or findings of a hip condition.  

In April 2008, the Veteran was afforded a VA examination of his bilateral hips.  He was diagnosed with DJD of both hips.  Upon review of the Veteran's claims file and an in-person examination, the examiner opined that the Veteran's DJD of the bilateral hips was not related to his service-connected bilateral knee disability, but instead to obesity and attrition.  However, the examiner did not provide a rationale for the opinion.  Furthermore, an opinion as to whether the claimed bilateral hip disability was aggravated by the service-connected knee disabilities was not provided.

The Veteran later underwent another VA examination in June 2012.  He reported that he injured his right hip when he fell on his right knee after having left knee replacement surgery and it gave way.  The examiner further noted that the Veteran fell on his right hip when his knee gave out.  He was diagnosed with a right hip strain with mild DJD.  The examiner did not provide a diagnosis of the left hip, stating that the Veteran did not complain of the left hip.  However, the examiner did note x-rays from September 2009, which revealed mild DJD in both hips.  The examiner opined, "if the Veteran fell on [his] right hip secondary to his left knee giving out after the total knee replacement, it is as likely as not related to the left knee replacement because it happened after surgery."  

In February 2013, the Board remanded this issue upon finding the June 2012 VA opinion to be inadequate.  The VA addendum opinion was obtained in March 2013 and the examiner opined that the Veteran's bilateral hip disability was less likely as not related to his service-connected bilateral knee disability.  The examiner reasoned that there was nothing in the record to link his bilateral hip disability to the military or to his service-connected bilateral knee disability. 
The Board again remanded this issue in August 2013 after finding that the March 2013 VA addendum opinion was also inadequate as the examiner did not adequately discuss whether the Veteran's service-connected bilateral knee disability caused or aggravated his claimed disability, nor did he provide an adequate rationale for the "sparse" opinion provided.   

Accordingly, pursuant to the Board's August 2013 remand, the Veteran underwent VA examination in March 2014.  The examiner noted that the Veteran's STRs were silent as to any hip condition and that his VA treatment records reflected significant complaints of posterior right hip pain with onset in August 2009 that was associated with his lumbar pain.  X-rays revealed mild degenerative arthritis in both hips.  The examiner stated that the Veteran's history in August 2009 was more consistent with lumbar pain that was radiating to the right hip.  The current VA examination was also consistent with posterior hip tenderness, which was more consistent with a lumbar condition and radiation to the hip, without trochanter tenderness or significant anterior tenderness, which was more consistent with a separate hip condition, such as degenerative arthritis and trochanteric bursitis.  The examiner continued to state that x-rays were significant for mild degenerative arthritis, which could play a role in the Veteran's pain, but was not supported by the current VA examination findings; although, the Veteran could have episodic arthritic hip pain that was not evident on the day of the VA examination.  Therefore, the examiner opined that it was likely that the Veteran's right hip pain and periodically his left hip pain were the result of his mild degenerative arthritis and referred pain from the lumbar spine to his right hip, which would not qualify as a separate hip condition but a symptom of his lumbar DDD.  

The March 2014 VA examiner further addressed the Veteran's claim that his bilateral hip pain was secondary to his bilateral knee degenerative arthritis.  The examiner explained that degenerative arthritis, per UpToDate, was commonly caused by age, obesity, and trauma, which did not support arthritis in one joint causing arthritis in another joint.  Additionally, the examiner explained that "the majority of medical literal [did] not support finds of degenerative arthritis in one joint, in this case the knees, causing degenerative arthritis in another joint, in this case the hips.  Finally, since his bilateral hip arthritis and right hip referred pain from the lumbar region were not likely caused by his bilateral knee arthritis, his knee arthritis could not aggravate or worsen his hip condition."  In conclusion, the examiner opined that it was not at least as likely as not that the Veteran's bilateral hip arthritis and referred lumbar pain to the right hip was secondarily connected to the Veteran's bilateral knee degenerative arthritis status post bilateral knee replacement.  Also, the examiner opined that it was not at least as likely as not that the Veteran's bilateral hip arthritis and lumbar referred right hip pain were aggravated or worsened by his bilateral knee degenerative arthritis. 

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for DJD of the bilateral hips.  Although he has a current diagnosis of DJD of the hips, the existing medical evidence does not show that this condition was manifested in service, within a year from being discharged from service, or is otherwise related to service.

As discussed above, the evidence does not show that the Veteran manifested arthritis of the hips during active military service.  In addition, there is no medical evidence of record showing that arthritis of the hips was manifested during his first post-service year.  Therefore, a presumption service connection for arthritis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Veteran has not asserted that he has experienced a continuity of bilateral hip symptoms since his discharge from service.  The competent medical evidence of record reflects that the Veteran's bilateral hip DJD did not have its onset in-service, but first manifested approximately 38 years after service.  (The passage of many years between service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)

While there is medical evidence showing a diagnosis of bilateral hip DJD, there is no medical evidence of record etiologically linking bilateral hip DJD to the Veteran's military service.  As previously mentioned, the March 2014 VA examiner concluded that the Veteran's bilateral hip DJD was the result of his mild degenerative arthritis and referred pain from his lumbar spine.  The Board points out that the Veteran's hip condition was not noted during service and a continuity of symptomatology was not demonstrated by the lay or medical evidence of record thereafter.  As such, entitlement to service connection on a direct basis must be denied.

The VA examiner's opinion noted above is based on review of the claims folder, including the Veteran's service treatment records, and the opinion thoroughly discusses the Veteran's pertinent in-service and post-service medical records.  The VA examiner offered a detailed explanation for the opinion rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  During the examination, the Veteran provided the examiner with the onset and a description of his symptoms.  Given the VA examiner's access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative in determining whether service connection for bilateral hip DJD is warranted.

The Board has carefully considered the Veteran's assertions that his bilateral hip DJD is related to his active duty.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the diagnosis, causation, or aggravation in the context of the particular claim at issue. See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434   (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

In regards to secondary service connection, consideration has been given to the Veteran's assertion that his DJD of the bilateral hips is proximately due to his service-connected bilateral knee disability.  The Board acknowledges the Veteran's report during the June 2012 VA examination that he injured his right hip when he fell on his right knee after having left knee replacement surgery and it gave way.  The Board further acknowledges that the June 2012 VA examiner opined that "if the Veteran fell on [his] right hip secondary to his left knee giving out after the total knee replacement, it is as likely as not related to the left knee replacement because it happened after surgery."  However, the Board finds that the VA examiner's opinion was based solely upon the Veteran's reported history that he fell.  While review of the Veteran's private and VA treatment records indicate a history of falls prior to bilateral knee replacement surgery, postoperative left knee surgery reports do not appear to note any specific fall.  Furthermore, the Veteran has not provided any evidence or details regarding the circumstances of the alleged fall, such as the time or location of the fall.

To reiterate, while lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issues in this case, the etiology of DJD of the bilateral hips, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1372, 1377.  Additionally, as determined before, the record does not demonstrate that the Veteran has special training or acquired any medical expertise in evaluating hip disorder such as DJD of the bilateral hips.  See King, F.3d at 1339, 1345.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for DJD of the bilateral hips, to include as secondary to service-connected bilateral knee disability.  In reaching this conclusion, the Board notes that the provisions of 38 U.S.C.A.            § 5107(b); 38 C.F.R. § 3.102 regarding reasonable doubt are not applicable.  The claim is denied.

Hypertension

The Veteran contends that he has hypertension that is related to service.  In the alternative, he contends that his hypertension is secondary to service-connected bilateral knee disability.

At the outset, the Board finds that the medical evidence of record demonstrates that the Veteran has a current diagnosis of hypertension.  Thus, the Board is satisfied that the Veteran has a current disability.

The Veteran's STRs show no treatment for elevated blood pressure readings, or a diagnosis of hypertension.  His May 1970 separation examination revealed a blood pressure reading of 122/78, which is not a hypertensive reading for VA purposes.  See 38 C.F.R. § 4.104 , Code 7101, Note (1) (2009) (the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.).  

In April 2008, the Veteran was afforded a VA examination.  He reported that he had hypertension at the time he had knee surgery in 1979.  He further reported that he had been treated for high blood pressure since the mid-1980s and that he also had a family history of high blood pressure on his mother's side.  The Veteran stated that he was on daily medications for his blood pressure, but admitted to poor control.  During VA examination, three blood pressure readings were taken, which were 152/92, 147/96, and 153/91.  Upon review of the Veteran's claims file, interview and examination of the Veteran, the examiner opined that the Veteran's essential hypertension was due to family genetics and being approximately 70 pounds overweight and that his hypertension was not related to knee pain.

The Veteran was again afforded a VA examination in June 2012.  Three blood pressure readings were taken, which were 130/82, 138/86, and 140/88.  Upon review of the Veteran's claims file, interview and examination of the Veteran, the examiner opined that the Veteran's hypertension was less likely as not related to his service-connected left knee disability.  He reasoned that there was no medical proof or evidence that a knee replacement could cause or aggravate hypertension.

In the February 2013 Board remand, the Board noted that the June 2012 examiner opined that hypertension was less likely as not related to the total knee replacement of the left knee.  He reasoned that there was no medical proof or evidence that a knee replacement could cause or aggravate hypertension.  The Board pointed out that the Veteran argued that the pain associated with his bilateral knee disability aggravated his hypertension.  The Board found that it was unclear from the June 2012 VA examiner's opinion if he considered the Veteran's argument that it was the pain associated with his knees that aggravated his hypertension.  To ensure due process, the Board remanded the issue for clarification of the opinion.  Specifically, the examiner was asked to address whether the pain associated with the Veteran's bilateral knee disability had aggravated his hypertension.

Pursuant to the February 2013 Board remand, the June 2012 VA examiner provided an addendum opinion in March 2013.  The examiner indicated review of the Veteran's claims folder.  The examiner stated that there was no medical proof or literature stating that hypertension was caused from bilateral knee DJD.  In conclusion, the examiner opined that the Veteran's hypertension was less likely as not related to his bilateral knee DJD.

The Board again remanded this issue in August 2013 after finding that the March 2013 VA addendum opinion was also inadequate as the examiner did not adequately discuss whether the Veteran's service-connected bilateral knee disability caused or aggravated his claimed disability, nor did he provide an adequate rationale for the "sparse" opinion provided.  

Accordingly, pursuant to the Board's August 2013 remand, the Veteran underwent VA examination in March 2014.  The Veteran denied hypertension during service when he was 20 years old.  Instead, he reported that his hypertension was discovered while he was at Auto Place in a shopping mall in approximately 1983 to 1984 when they were offering a free blood pressure check.  He stated that his blood pressure was high.  The Veteran reported that he went to visit his primary care physician the next day and was prescribed medication.  He also stated that during his knee operation in approximately 1979 to 1980, his blood pressure was elevated and that was why he believed his high blood pressure was caused by his knee pain.  The March 2014 VA examiner noted that the Veteran's blood pressure reading in June 2013 was 122/80, 128/74 in September 2013, and 120/68 in March 2014.  The examiner opined that after reviewing treatment records from August 1980, at which time the Veteran underwent bilateral knee surgery, there was no documentation of high blood pressure.  STRs also showed no high blood pressure from 1967 to 1970.  Current physical examination revealed that the Veteran was obese.  His blood pressure was well-controlled on prescribed medications.  There was no record of hypertensive urgency or malignant hypertension in his VA treatment records.  The examiner concluded that review of medical literature revealed no credible, peer-reviewed studies that supported the contention that knee disability or pain was a risk factor or cause to develop hypertension.  The examiner then opined that it was less likely as not that the Veteran's hypertension was etiologically related to his active service or permanently worsened by his service-connected bilateral knee disability.  In support of his opinion, the examiner also listed a variety of risk factors that had been associated with primary hypertension retrieved from UpToDate in 2014.

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted on a direct, secondary, and presumptive basis. Although the Veteran has been diagnosed with hypertension, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his cardiovascular system.

Moreover, there is no nexus evidence to support a finding of direct service connection.  As noted above, no medical professional has provided an opinion that the Veteran's hypertension is related to his military service.  The most probative medical opinion of record, that of the March 2014 VA examiner indicates that the Veteran's hypertension is not related to his military service.  That opinion is uncontradicted and is based upon an examination of the Veteran and a review of the Veteran's medical history.

In this regard, the Board notes that the Veteran's discharge examination in May 1970 showed a clinically normal vascular system.  The Board finds that the onset of his post-service hypertension did not occur in service.  Indeed, the Veteran denied having hypertension in service during the March 2014 VA examination.  Instead, he stated that he first discovered he had hypertension in approximately 1983 while at the mall and first received treatment the next day with his primary care provider.  Here, the Veteran's reports that he was first treated for hypertension in approximately 1983 at the earliest, places the onset at least 13 years after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as, the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356  (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for approximately 13 years between the period of active service and a diagnosis of hypertension is itself evidence which tends to show that the Veteran's hypertension did not have its onset in service or for years thereafter.  Nonetheless, as noted above, the Veteran admitted to not having hypertension in service. 

Additionally, the evidence does not show that the Veteran's hypertension was manifest to a degree of 10 percent or more within discharge from service.   Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records relate his hypertension to service.  Further, as previously discussed herein, the March 2014 VA examiner opined that the Veteran's hypertension is not related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his hypertension and his active duty, service connection for hypertension on a direct basis is not warranted.

Moreover, the evidence does not show that the Veteran's hypertension is secondary to his service-connected bilateral knee disability.  The March 2014 examiner also provided a negative nexus opinion for secondary service connection.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records and the Veteran's contentions.  The competent medical evidence fails to show that the Veteran's hypertension is caused or aggravated by his service-connected bilateral knee disability.  No medical professional has provided any opinion to indicate that the Veteran's hypertension is caused or aggravated by his service-connected bilateral knee disability.  The March 2014 VA examiner concluded that review of medical literature revealed no credible, peer-reviewed studies that supported the contention that knee disability or pain was a risk factor or cause to develop hypertension.  The examiner then opined that it was less likely as not that the Veteran's hypertension was etiologically related to his active service or permanently worsened by his service-connected bilateral knee disability.   In support of his opinion, the examiner also listed a variety of risk factors that had been associated with primary hypertension retrieved from UpToDate in 2014.

The Board acknowledges the Veteran's belief that his hypertension is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of hypertension in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's hypertension and his active duty, including to his service-connected bilateral knee disability, service connection for hypertension is not warranted.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee disability.  In reaching this conclusion, the Board notes that the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 regarding reasonable doubt are not applicable.  The claim is denied.


ORDER

Service connection for DJD of the lumbar spine, to include as secondary to service-connected bilateral knee disability is denied.

Service connection for DJD of the bilateral hips, to include as secondary to service-connected bilateral knee disability is denied.

Service connection for hypertension, to include as secondary to service-connected bilateral knee disability is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


